EX-99.e.1.ii Delaware Distributors, L.P. 2005 Market Street Philadelphia, PA 19103 January 27, 2011 Delaware Group Equity Funds IV 2005 Market Street Philadelphia, PA 19103 Re: Expense Limitations Ladies and Gentlemen: By our execution of this letter agreement (the “Agreement”), intending to be legally bound hereby, Delaware Distributors, L.P. (the “Distributor”) agrees that in order to improve the performance of the series of Delaware Group Equity Funds IV set forth below (each a “Fund”), the Distributor shall waive a portion of the Rule 12b-1 (distribution) fees applicable to the specified Fund class, so that such Fund’s Rule 12b-1 (distribution) fees with respect to such class will not exceed the percentages set forth below for the period January 28, 2011 through January 30, 2012. Fund Class 12b-1 Cap Delaware Smid Cap Growth Fund Class R 0.50% Delaware Healthcare Fund Class A 0.25% Class R 0.50% Delaware Global Real Estate Class A 0.25% Securities Fund
